Case 3:17-cv-01154-LAB-AGS Document 49-4 Filed 10/08/18 PageID.707 Page 1 of 5




                EXHIBIT “A”
                               EXHIBIT "A"
                            17cv1154-LAB(AGS)
                    Case 3:17-cv-01154-LAB-AGS Document 49-4 Filed 10/08/18 PageID.708 Page 2 of 5
                                                                                                                                                                                                                                                                    !                                                       "                                                   #                                                                                                   $                                                                   #                                                   %                                                                                                          &                                   '                                                                                                                                                                                              (                                                                               !                                               )                                                               *                                                   *                                               +                   ,                                                                                                                                                                                                      !                                                                       -                                                                                                                                                          )                                       &                                                                           .                                                                                                           !                                                                                                                              &                                                                                                                                                                                  !                                                           &                                               !                                                                                                                                                  &                                                                                                   #                                                                                                                                                                                                                                                                                 !                                                                   )                                   /                                                                                               0                                                       !                                               ,                                                                                                                                   1                                                                           %                                                                                           )                                       !                                                                                                                      %                                                                                                               2                                                                                                                       3                                                                                                       4                                                               5                                                           6                                                                           4                                                       7                                                                       8                                                       9                                                                               :                                                                   8                                                           7                   ;                       <                                                           ;                               =                                           >                                                                                                           4                                                   5                                                   ?                                                                                   :                                                                           @                                                       8                                                                       <                                                       =                               ?                                               6                                               @                           =                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        `


                                                    s                                                               t                                                                               u                                                                                   v                                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                                                                                                                                                      A                                                                                                                                                                                                           k                                                                                                                                                                                                                                                                                                                                                                                     l                                                                                                                                                                                                                                         




                                                    x                                                               y                                                                               z                                                                                                                   {                                                                           v                                                                                       |                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                    }

                                                                                                y                                                                   {                                                                                           ~                                                               v                                                                                                                                                                          u                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `                                                                                                                                                                                                                                                           `                                                                                                                                                                                                                                                       `                                                                                                                                                                                                                                                                                                                                                                                                                       `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       `
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }                                                                                   

                                                    |                                                               v                                                                                                                                                          t                                                                               u                                                                                       v                                                                           s                                                                                                                                                                       v                                                                                                                                                                                                          u                                                                                                                                                                                                                                                     x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  b                                                                                               l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                b                                                                                                                                                           n                                                                                                                                                                                                  l                                                                           b                                                                                                                                                       n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                          A                                                                                                                                                                                                                                                                                                        




B                                               C                                                                   D                           E                                                               F                                                                   G                                       C                                                   H                                                   F                               I                                                                               J                                                   H                               C                                                               K                                                           E                                                       L                                                                                   M                                                                           H                                       E                                                       D                                                                                               F                                                       I                                                           N                                           F                                                                                           E                                                                       O                                                                               D                                                       M                                                                           H                                                               E                                                                                                           D                                                   N                                                               G                                                   E                                                                               F                                   P                                                                                                               K                                                               E                                                                   Q                                       Q                                                           D                                                                                           R                                                           O                                                                                                           F                                       I                                                                                   E                                                                                       S                                                                   I                                                               E                                                               H                                                           R                                   G                                                   G                                                       T                                   D                                                                                           G                                               N                                                       K                                                                       R                                       Q                                                   R                                   F                                                   R                               E                                                                       D                                                                                               N                                               H                                           E                                                                                                   M                                                       D                                                       E                                                           L                                                                                           F                                   C                                                                               I                                                                   C                                                           M                                                                   D                                       E                                                                           C                                                               O                                                               Q                                           P                                                                                                       F                       I                                               C                                                   D                                       E




U       V                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                       V                                                                                                                                                                                                                                                       U                                                   V                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                               V                                                                       `                                                                   U                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                   `                                                                                                                                                                                                                                                                                                                                                                           V


                                                                                                                                                                               X                                                                                                  Y                                                                   X                                   Z                                                                                                                          X                                                                                                                                                                                                                                                 X                                                                           X                                               Z                                                                                                                                                                          [                                       \                                                                                                                   X                                                                                      \                                                                                                                                                                                                                                                                             ]                                                               X                                                           ^                                                                                                                                                                                                                                          _                                                                                                                                                                                                                                                                               X                                   Z                                                                                                                                   Y                                                                                                       Y                                                                                                                                  [                                                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             [                                                                   [                                                                                                                                          \                                                   _                                                                                                                                                                                                  [                                                                                                                                                                                  a                                                                                                                                                           X                       Z                                                                                                                                                                                                                                  X                                           ^                                                                                                                                                                                                 b                                                                                                                                                                                              _                                                                                               ^                                                                                      [                                                                                                      ^                                                                                           Y                                                       X                                                                                                  X                                                                                                                                                                                                         _




                                                              _                                                                      \                                                                                                  ^                                                                           ^                                                                              a                                                                                               Y                                               




                                                                                                                                                                                                                                                                                                      




            V                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                               U                                       V                                                                                                                                                                                                                                                                   V


                                                                                                                                                                                       X                                                                                                  Y                                                               a                                                                                               Z                                                                                                                                      Z                                                                                                          c                                                                                                                                                                  d                                                                                                                                                                                                                                                                                                                                                                                    Y                                                       Y                                                                                                                      Y                                                               Y                                                                                                                              _                                                                                                                                                                                                                                                             \                                                                                                                                                                                                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                              X                                           e                                                                                                                                                                                                      \                                                                                                                                                             \                                                                                                                                                                                                                                                                                  Z                                                                                                                                                      ]                                                   Y                                                                                                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                                                                      f                                                                               f                                                   \                                                                                                                  c                                                                                                              _                                                                               d                                                                           e                                                                                       X                                       Z                                                                                                                                  a                                                                                                                                                      X                                       [                                                               Z




                                                                                W                                                           W                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                       V                                                                                                               `                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V


[                                                                                                                                                                                                                                                                                                                                                                 _                                                                                                                          \                                                                                                                                             \                                                                           f                                                               ^                                                                                                              [                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                                                                                                                                      e                                                                                               d                                                                                                                                                                                                                  X                                                                                                                                                                                                                                          f                                                                                                                                  \                                                                                                                                  \                                                                                           ^                                               e                                                                                                                           f                                                                           ^                                                                                                      [                                                                                                                                      _                                                                                                                                                                                                                                                                                                                                                      Y                                                                                                                                                                                                                                            X                           e                                                                                                           [                                                                                                                                      ^                                                   ^                                                                       a                                                                                                               Z                                                                                                                                                                                                                                                                                                                                                 [                                                                                                                  Y                                           Y                                                                                          \                                               e                                                                                           X                                                                                                                          f                                                           \                                                                                          c                                                                                                                                                                                              X                                               X                                   Z                                               




U       V                                                           W                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                           U                                   W                                                                                       W                                                                                                           U                                   V                                                                                                                                                   V                                                                                                                                                                                                                                                   U                                               V                                                                                                                                                           U                                                                                                                                                               U                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                       V


                                                                                                                                                                               X                                                                                                                                                                 \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                               ^                               e                                                                                                                                                                                                                                                                              ^                                                                                       [                                                                       X                                                                                                                                                                                                                                                                                                  f                                                                           Z                                                               e                                                                                   Y                                                                                                   [                                                                                                                              ^                                                                                               Z                                                                                                                                              \                                                                                                                                                                                                                                                                                                                                                                                                                  X                               Z                                                                                                                                                                                                                                                  Y                                                                                                                  ^                                   c                                                                                                                                          Y                                                                                                                                                                  \                                                                                                                                                                      X                                           Z                                                                                                                              \                                                       Y                                                                                                                                                                                              \                                                               _                                                                                                                                      Y                                       X                               \                                                                                      e                                                                                                                                                                                                                                                                  f                                                   \                                                                                                  f                                                                                                                                      \                                               X                       e                                                                               g                               \                                                                                                                \




X                                                                                                                                                                                                                             h                                                                                                                                                                                  i                                                                                                                                                                                                                                                 b                                                                   j                                                       




            V                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                           U                               V                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                       V                                                       U                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                       U


                                                                                                                                                                                       X                                                                                                  Y                                                               \                                                                                                          X                               ]                                                       \                                                                                                                                                                                                                                                                                                                                                 \                                                                                                                                                                                                                                                              X                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                                                                                                                                                                                                                                 [                                                                   e                                                                                                                                                                                                              Y                                                   e                                                                       [                                                                       Z                                                                                                                                                                                                      X                                                       \                                                                               [                                                                                                                                                                                                                                                                                                                          X                                                                                                                                      X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ]                                                                                                                                               X                                           e                                                                                                                                                                      Y                                               e                                                       [                                           Z                                                                                                                                                              X                           \                                                                           [                                                                           k                                                                                                                                                                  Y                                                   f                                                                                               X                                                                          ^




                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                   U


g                                                                                                                                                                                                                    j                                                                       a                                                                                                                           X                       Z                                                                                                                                      \                                   _                                                                                                                  \                                                   Y                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                      X                                           e                                                                                                                                                                                              \                                                                                                                                                                                             \                                                                                                                                                                                                                                                                                              Z                                                                                                                                                              ]                                                                                   Y                                                                                                                                                                                                                                                                  Y                                               Z                                                                                                                                                      ^                                       ^                                                               d                                                                                                                                                                                                  Z                                                                                                                              ]                                                                               Y                                                                                                                              _                                                                                                                                                                                                                                                                                                              [                                                           [                                                                                                                              \                                           _                                                                                                                                                              [                                                                                                                                              a                                                                                                                               X                                       Z                                                                                                                                                                                                                                                              h                                                                                                                                                                  i                                                                                                                                                                                 b               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                           U                                                                                                                                                                                       W                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                   V


                                                                                                                                                X                                           e                                                                                               [                                                                                              ^                                           ^                                       Y                                                                                                  \                                                                                                                                                                                                                                                                         X                                                                           X                                                                                                                                          d                                                                                                                                                                          ]                                                                   Y                                                                                                                                  _                                                                                                                                                                                                                                         \                                                                                                               f                                                                           ]                                                                                                                                                                                           Y                                                                   Z                                                                                                                                                                                                                                                                                                                                      X                                                                                                                                                                                  \                                                                                                                                                                                      Y                                                                       ]                                                                   d                                                       Y                                               X                                                                               X                                           ]                                                                       X                                                                                                                                                                                                                                                                                \                                                                       X                                   \                                                                                                                                                                                             X                                                                                                                                                                                                                                                                                          X                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                                                                                                                                   U                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                               V                                                                                                                                                                                                                               V                                                                   U                                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V


                                                                                   Y                                                                                                                                                                    X                                       e                                                                               [                                                                                                                          ^                       ^                                                                               Y                                                                                                                                                                      Y                                                                                                                                                                                                                                                          ^                                                                                                                                                                                                 [                                                               [                                                           ]                                                                               f                                                                                                                                                                                                                  [                                                                                       e                                                                                                                       X                                                                                                                                                                                                                                      f                                                                                                                                          \                                                                                                                              \                                               e                                                                                                                   Z                                                                                                                                                                      ]                                                                               Y                                                                                                                                                                                                                                                                      ]                                                                                                                                                                                       X                                                                               [                                                                                                                                                                                                      Y                                                           X                                   \                                               ]                                                                       [                                                                   X                                                                                                                  _                                                                                                   a                                                                                                                                           X                                   Z                                                                                                                                                                                                      f                                                                                                                      _                                                           _                                                                                                      _                                                                                               Y                                               ]                                                           \                                                                                                                             [                                                                                                                                                                                                                                                                                     _                                                                                                                      X                       Z                                                      \




                                                                                                                                                                                                        U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                           V                                                                                                                                                                                                                                               U                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U


Y                                                                          [                           ]                                           \                                                                                   X                                   e                                                                                                                                                                                                                                            X                       ]                                                   \                                                                                  Y                                                                                                                                                  Y                                                                                                                                                                          ]                                                               X                           ^                                                                                                                                                                                                                          _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A                                                                                                                                                                                                                                                                              X                                               ^                                                                                                                                      l                                                                                                                                                                                                                                                                                                                                                                    [                                                                                                                                                                              m                                                                                                                                                                                                                                                                    l                                                                                                                      b                                                                                       




                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W                                                                                                                               W                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                           `                                                                                       U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                   V                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                   o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                               W                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                               V                                                                                                               `                                                                                       U


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z                                                                                                                                                                          a                                                                                                                                                          X                               [                                                                               Z                                                                                                       [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                                                                                                                  \                                                                                                                                                                                                                                                                                           [                                                                                                                                                      ^                                       ^                                                                                                                      d                                                                                                                                                                  \                                                                                                              X                                                                                                                                                                                                                                          a                                                                                                                                                                   X                                   Z                                                                                                                                                                              ]                                                                           X                               Z                                                                                                                                          \                                                                                                                                                                                                                                          _                                                                                                                                                                                  Z                                                                                                                          \                                                                                                                                                                         p                           Y                                                                                                                                                                                                                      _                                                                                               [                                                                                                          ^                                                       f                                                                                                                  \                                                   Y                                                                                                                                                                                                                                                                         ^                                                                       a                                                               ^               ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                       U                                           V                                                                       W                                                                                                                                                                                                                                                                                                                                   U                                           V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f                                                                   \                                                                                                                      c                                                                                                                       _                                                                                                                                                                                                                                 f                                                               f                                                           \                                                                                                                                  c                                                                                                                                                      ^                                                                                   f                                                                                           \                                                                                                                                                              \                                                                                       X                                                                                                                                                                  X                                   Z                                                                                                                                                                                          f                                                                                       ^                                                                                                              [                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X                                                                                                                                                                                                                                                                                                              X                                           Z                                                                                                                                                              Y                                                                                                                                                                                                        X                                               e                                                                                   [                                                                                          ^                                       ^                                                                       g                                   \                                                                                                                                                                                        \                                                                   X                                                                                                                                                                                                                                                                                             h                                                                                                                          i                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                               `                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                   V                                                           W                                                                                                                                                                                                                                                                       U                               V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           b                                                                   j                                                                                                                                                                                                                                                                                                              X                                                   Z                                                                                                                                                                                                                                                                                                                                                             Y                                                                       X                                                                   c                                                                                                                                                                                  ^                                                                                                  X                                                                                       ^                                                                                                                                                                                                                                                                                                                        [                                                                                                           \                                                           [                                                                   ]                                                                                                                                                                                                       Y                                                           X                                                                                                                                                                  [                                                                                                                      Y                                                                                                                               Y                                                               X                                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                                   f                                                                       ^                                                                                                              [                                                                                                                                          X                                   Z                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                                                                                                                                                                                         Y                                                                                                                                                                                                                    X                                   e                                                                                       [                                                                                      ^                       ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                           V                                                                       U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                           V                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                           U                                           V                                                                                                                                                                                   U                                                   V                                       r


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                                                                                   Z                                                                                                       ^                                                                                                                                                                                                                 d                                                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f                                                                                                       f                                                                                   \                                                                                                              c                                                                                                                                                                  ^                                                                   X                                                                                                                                                              q                                                                                                                                                                                                                         f                                                                                                                       X                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                             \                                                                                                                                                                                                                                                                      d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ]                                                               \                                                                                                          _                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                   U                                               V                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                               V                                                                                                                                                                                                       V


                                                                                                                                                                                                                                                                                                                    h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                                                                                                                                              f                                                                       ^                                                                                                      [                                                                                                                                              _                                                                                                                                                                                                                                                           X                                                                                                                                                                                                                                                                         Y                                                                                                                                                                                                                                            X                                       e                                                                                                                   [                                                                                                                                                  ^                                           ^                                                                       Y                                                               Z                                                                                                                                  ^                                       ^                                                   Z                                                                                                                                                          c                                                                                                                                                                                                                                             ^                           ^                                                                                                                                                                                                                                             Z                                                                                                                           Y                                                                                                  Z                                                                                                                  \                                                                               [                                                               ^                                                                                                      X                                       Z                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                       f                                                       \                                                                                          f                                                                                                                      \                                                   X                           e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                                                                                                                                                                                                               `                                                                           U                                           V                                                                                                                                                                                                                                                                                                                                           U                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       `                                                                                                                                                                                                                                                                                                                                                                                       `                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                   V                                                                                                                                                                                                           `                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                           V                                                                                                                                   `


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                                                                                                                                                                                                                                                                     c                                                                                                                          _                                                                                                                                                                                                                                                   [                                                                           ^                                           ]                                                                       _                                                                                                                                                                                                                                                                                                                                              Y                                                           Z                                                                                                                                                                                                                                 Y                                                                                                                       d                                                                                                                                              ^                                       X                                                           Y                                                                                                                                               \                                                                                                                                                                                                                                                                                                                 c                                                                                                          d                                                                       ^                                                                                                                                                      \                                                                                                                                                                                                                                          Y                                                                                                                       a                                                                                                               \                                                                                           Y                                                       X                                       d                                                                                                                                                                                                  _                                                                                                                                                                                                  X                                       [                                                                                                                                                                                                         ]                                                               [                                                       Z                                                                                               f                                                           \                                                                                          f                                                                                                                          \                                           X                                           e                                                                                           Y                               Z                                                                                                  ^                       ^                                       d                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                   V                                                                                                                                                                       V                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                           U                                                   V                                                                   W                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                                                                                                                                                                                                                                                       U


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y                                                           X                                                                                                      \                                                                                                                  _                                                                                                                                                                                                                                                                                                                                                      Y                                                                                                                          [                                                               ]                                                                                       \                                                                                                                                                              ^                                                                                                                              [                                                                                                                      X                                                                                                                                                                                                                                                                                  ]                                                                                                                                                               X                                                                                                   ^                                                                           X                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                      Y                                                                                   [                                                                       ^                                                                                                                                                         \                                                                                                                      _                                                                                                                                                                                                                                                                                                                                                                \                                                                   Y                                                                                                          [                                                           ]                                                                   \                                                                                       X                               e                                                                           f                                                   ]                                                                           \                                   f                                                                                                                          Y                                                                                              Y                                                                                                                   _                                                                                                                          f                                                               ]                                           X                                                                                                      Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                                                                                       W                                                                                                                                                                       U                           V                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                   V                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                               W                                                                                                                                                                                                                       U


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                                                                                                                           ^                                   ^                                                                                   \                                                                                                                                                                                                                                                                                                                                                                                                                             a                                                                                                                                                                   X                                           Z                                                                                                   X                                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                  _                                                                               ]                                                                               \                                                                                                                                                                                                                                                                                              X                                       Z                                                                                                                                                                  f                                                               \                                                                                                                                  [                                                                                                                              Y                                                   Y                                                                                                       X                                                                                                                                                                                                                                                                                     Y                                                       ]                                                                           \                                                                                                                                                                                                 ^                                           ^                                                                                                                       X                                                                                                                                                                                                      Y                                                               ^                                                           Y                                               X                                                                                      _                                                                                                                                                          d                                                                                                                  c                                                                                                                                                                                                                         \                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                                                                                                                                                                                                                                                                     c                                                                                                                          _                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                               V                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ^                                       ^                                                                                                                                                                                                                                                                                                                                                                      X                                                                                                      Y                                                                                       f                                                                           ^                                                                                                                  [                                                                                                                          _                                                                                                                                                                                                                                                                                                                                                                                                              Y                                                                                                                                                                                                                                                X                                                   e                                                                                                               [                                                                                                                                              ^                                           ^                                                                       a                                                                                                                                                               ^                                   ^                                                               d                                                                                                                                                                                                                  Y                                               Y                                                                   ]                                                                                                                                          _                                                                                                                                                                                                  Y                                                                                                                                                                                                                                                    X                                               e                                                                                                                                                                                                                                 \                                                                                                                                                                                                                                                                                      X                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                       V                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                           U                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                   V                                                                                                                                                                                                                                                                                                                                                                                                   U                           V                                                                               W                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                       U           V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z                                                                                                                                                      Y                                                                                                                                                                                                                                                                X                                       e                                                                                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                              X                                                                                                                           Y                                                                                               X                                                   Z                                                                                                                                                                                                                                                                                                                                                     ^                                                   e                                                                                                                           X                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                       ^                                                                                          X                                           Z                                                                                                                                                                                                                                                                                                                      X                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                                                                                             e                                                                                       f                                                                                                                              Y                                   Y                                                                                              Y                                                               Y                                                                                   a                                                                                               Z                                                                   ^                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                           Z                                                                                                                                                                                  Y                                                                                                                                                                                                                                            X                                               e                                                                                                               [                                                                                                                                                          ^                                           ^                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        






                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       EXHIBIT "A"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SDSO 000487
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    17cv1154-LAB(AGS)
            Case 3:17-cv-01154-LAB-AGS Document 49-4 Filed 10/08/18 PageID.709 Page 3 of 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                       V                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                       U                                           V                                                                   W                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                       U                                                                               U                                                                                                                                                               U                                                                                                                                                                                   V                                                                                                       U                                                                           U                                                                                                                                                                                                                                                                                       U


                                                                                                    l                                                                                                                                                                                                                                                                     Z                                                                                                                                                                          Y                                                                                                                                                                                                                                                                X                                                       e                                                                                                                                                                                                                                                                                                 \                                                                                                                                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                      e                                                                                                                           d                                                                                                                                                                                                          \                                                                                                                                                                                                                                                                                                                 c                                                                                                                                  _                                                                                                                                                                                  \                                                                                                                                                                                                                                                                                              X                                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                                                                         Y                                               f                                                                                                                                              [                                                                                                                                                                                      [                                                                                                                                       _                                                                                                                                                                                                                      X                                                                                                                                                                                                                         d                                                   ^                                                                                                      \                                               Y                           q                               Y




                                                                                                                                                                                                                                                                                                                            F           C                                                                                   F                                                   I                                                                           E                                                                                                   R                                               O                                                                                                                                                                                                                                      N                                                                       F                                           E                                                                                           T                                       D                                                                                                   D                                                                       N                                                                       G                                                       E                                                               F                                                   P                                                                                                                               C                                                                                   H                                                                                           F                                           C                                                                                                                                   F                                                   I                                                                       E                                                                                                               D                                                       E                                                                   K                                               M                                                                               H                                   R                                                   F                                                       P                                                                                                                   C                                                                           G                                                                                           F                                                   I                                                                           E                                                                                                       G                                           N                                                                   K                                                           R                                               Q                                       R                                       F                                           P                                                                                                   N                                                                   H                                               E                                                                                   L                                                                               C                                                           K                                                               M                                                                                                                                                                                          E                                                               O                                                                               F                                           E                                                           L                                                                                                                                                                                                                      G                                                                   F                           I                                                           E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                                   V                                                                                                                                                           U                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                       V                                                                                                                                                                                           V                                                                                                                                                                                                               U                                                                                           U                                                                                                                                                                                                                   U                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                            Y                                                                                                                                                                                            X                                       e                                                                                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                                                                              X                                                                                                                                   Y                                                                                                           \                                                                                                                                                                                                                                                                                                                                                 c                                                                                                                                                              _                                                                                                                               X                                           Z                                                                                                                                                                                                                                                                                                            ^                                               ^                                                                                                              a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                  [                                                                                                                              X                                                                                                                                                                                                                                  Y                                                                                               Y                                           Z                                                                                                                              ^                                               ^                                                                           d                                                                                                                                                                                                                                                                                                                                                         _                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                               U                                                                                       U                                                                                                                                                                                                           U                               W                                                                                                                       W                                                                                                                                                                                                                                               U


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                      ^                                                                                                                                                                                                                                                                                                 _                                                                                                                                   [                                                                                                                                      ^                                                                                                       Z                                                                                                                                                                                                                 ^                                   X                                       Z                                                                                                               Y                                                       X                                                                                                                                                                                                                                                        Y                                                               Z                                                                                                                                                              ^                                           ^                                                                               d                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                                                                 _                                                                                                                                                                                                                                                                                                                                                                                                                      _                                                                                                                                                                                                  X                                                                                                      ^                                       e                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                                               W                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                           U                                                                                                       U                                                                                                                                                                                                                   U                                       W                                                                                                                       W                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W


                                                                                                                                                                                                                                                                                                                            d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z                                                                                                                                                                                                          a                                                                                                                                                                                              X                                           [                                                                                   Z                                                                                                                       [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _                                                                                                                                                      \                                                                                       Y                                                           Z                                                                                                                                  ^                                           ^                                                                   d                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                                                                                             _                                                                                                                                                                                                                                                                                                                                                                                                                                                      _                                                                                                                                                                      X                                                                                                      ^                                       e                                                                                                                                                                                                                                                                 X                                           Z                                                                                                                                                                                  \                                                                                                                                                                                                                                                                                 c                                                                                                      ^                                                                                                                                         X                   Z                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W                                                                                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y                                                                                                                                                                                                                                                                                    X                                               e                                                                                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                                                                      X                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                           V                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                            [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z                                                                                                                                                                                                          \                                                                                                                                                                                                         Y                                                                                                                                                                                                                                                                      X                                                   Z                                                                                                                                                                                                          Y                                                                                                                                                                                                                                                                X                                                       e                                                                                                                                                                                                                                                                             \                                                                                                                                                                                                                                                                                          X                                                                                           a                                                                                                                                                                                      Y                                                                                                       \                                                                                                                                                                                                                                                                                                                     c                                                                                                                              _                                                                                                                                                                                                                                   ]                                                                   Y                                               X                                                                       d                                                                                                                                                                                                                                         \                                               X                                                                                   [                                                               ]                                                                               ^                                                                                                  X                                                                                              _                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                               V                                                                                                                                                                           U                                                                                                                                                                                                           V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                                                                       _                                                                                                                                                                                                                                          X                                                                                           \                                                                                                                                  f                                                                                                                                                                      \                                                   X                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                   U                                                                                                                       U                               V
                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                      ^                               ^                                                                                           Y                                                                                                                                                                                                                                                X                                                           e                                                                                                                                                                                                                                                                                                 \                                                                                                                                                                                                                                                                                                                                          X                                               Y                                                                                                   Y                                                                               Z                                                                                                                                                          ^                                                   ^                                                                           d                                                                                                                                                                                                      [                                                                           ^                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                          _                                                                                                                           _                                                                                                                                   Y                                                                                                                                                                                                                                                                                             [                                                           X                                                                                                                  _                                                                                                                                                                                                                     X                                                                                          \                                                                                                                                                                                                             [                                                       Z                                                                                                           ]                                                                                   Y                                                                                                                                      




                                                                                                                                                V                                                       U                       V                                                               U                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                               V                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                       V                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V


                                                                                                                                                                                                                                                                  [                                                   _                                                                                                                                                                      X                                                                           \                                                                                                                      f                                                                                                                                                                                  \                                                       X                                                                                           Y                                                                   Z                                                                                                                                                  ^                                           ^                                                                                                   d                                                                                                                                                                                              a                                                                                                                           \                                                                                                   X                                               X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c                                                                                                                          \                                                           e                                                                                                                                                                                                                                                                                                                                                                                                                              X                                                                                                                                                                  f                                                                       ^                                                                                                          [                                                                                                                                  _                                                                                                                                                                                                                       X                                                                                                                                                  X                                   Z                                                                                                                                                                      Y                                                                                                                                                                                                                                X                                                   e                                                                                                   [                                                                                                                                      ^                               ^                                                                                                                                                                                                                                                                                                                                                                    a




                                                                                                    U                   V                                                       U                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                           o                                                                                                                                                                           U                                                                                                                   V


                                                                                                                                                    [                                                       _                                                                                                  X                                           \                                                                                                  f                                                                                                                                                      \                                                   X                                                                                       Y                                                                           Z                                                                                                                                                                  ^                                           ^                                                                                               d                                                                                                                                                                                          a                                                                                                                           \                                                                                               X                                           X                                                                                                                                                                                                                                                                                                                                     c                                                                                                                                                              \                                                               e                                                                                                               l                                                                                                                                                                                      Z                                                                                                                                          ]                                                                       \                                                   Y                                                                                                       X                                                                                                                                                              _                                                                                                                                                                          [                                                           ]                                                                                                                                                                                                                                                                                                                                      X                                                                   X                                               Z                                                                                                                                                                                                                         ]                                                                               X                                   Z                                                                                                                                  \                                                                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                                                                \




                                                                                                                                                                    V                                                       U                       V                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                               U                                                                                                                                           V


                                                                                                    [                                                                                              X                                                                               ]                                                                  _                                                                                           \                                                                                                                          X                                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                        k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A                                                                                                   




                                                                                                                                                                                        V                                                                   U               V                           W                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                           V                                                                                                                                   U                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   `


                                                                                                                                                                                                                                                                                                                                                                                                                               X                                                                                                                                                                                                  Y                                                                                                           X                                               \                                                                                                                                                                                                                              Y                                                                                                                                                                                                 \                                                       \                                                                                                                                          _                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      [                                                                                                       ^                                                                           X                                           e                                                                                                   X                                                                                                                                                                                                                                                                                                                                                                                                            X                                                       Z                                                                                                                                      \                                                                                                                                                                                                     \                                                                                               f                                                                       ^                                                                                                  [                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                           X                                                                                                                                                                                                                                                                 Y                                                                                                                                                                                                                X                                                   e                                                                           [                                                                                              ^               ^                                                           X               Z                       




                                                                                                                                                                                                                                                                                            U               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                      ^                   ^                                                          a                                                                                                                                                                                                  f                                                                                       \                                                                                                                      [                                                                                                                                                  _                                                                                                   ]                                                                                   \                                                                                                                                      Y                                                                                                   a                                                                                                                                                                           ^                                       ^                                                                                   d                                                                                                                                                                                                                                                                                                                                                            ^                               ^                                                                                                                          a                                                                                                                                                                                                      _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                               U                                           V                                                                                                                                                                                                           U                                               V                                                                                                                                                                                                                                                                                                                                                                   U                                                                               U                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                       V                                                                                                                                                                   V                                                                                               U                                   V                                                                                                                                           U                                                                                                                                                                                           V


                                                                                                                                                                                                                                                                                                                                                                         Z                                                                                                                                                                          _                                                                                                                                                  f                                                                                   ]                                                                                               X                                               e                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                              X                                                   Z                                                                                                                                                                                                                                                                                 \                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                                                                                                                                                                                                                    [                                                                                                   ^                                                                                               X                                               e                                                                                                                   a                                                                                                                                                                   ^                                               ^                                                                                                                                          \                                           X                                                                               [                                                                       ]                                                                           ^                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 [                                                                                                                   _                                                                                                                                                                                                                  X                                                                       \                                                                                                      f                                                                                                                                      \                               X                                                           X                       Z                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                   V                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                   V                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V


                                                                                                                                                                                                                                                                                                                            \                                                                                                                         Y                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                                                                           X                                           Z                                                                                                                                                                                                      Y                                                                                                                                                                                                                                                                        X                                   e                                                                                                                                       [                                                                                                                                              ^                                                   ^                                                                                   f                                                                           ^                                                                                                                                      [                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                                                                                  _                                                                                                                       a                                                                                                                                                               ^                                               ^                                                                               X                                   \                                                                                                                                                                                          Y                                                               f                                                                                                                                      \                                                       X                                                                           X                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                      X                                                                                                                                                  X                                       Z                                                                                                                                                                                                                                                                             a




                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                           U


                                                                                                                                                                                                                                                                                                                                                                                              [                                                                                                       ^                                                                               X                                           e                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                           U                                               V                                                                                                                                                                                                                                                                                                                                                                       U                                                                               U                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                   V                                                                       W


                                                                                                    l                                                                                                                                                                                                                                                                                                                                         f                                                                                       ]                                                               X                                                                                                                                                                  Y                                                                                                                                                                                                          Y                                                           Y                                                                                                                                                                                                                                                                                                                                                                 _                                                                                                                       X                                                                                                                                                                              X                                           Z                                                                                                                                                                                                      \                                                                                                                              [                                                                                                                                                                                              c                                                                                                                                                                                                                                                                                                                                                                                                                [                                                                                                                       ^                                                                                   X                                               e                                                                                                                       a                                                                                                                                                                   ^                                   ^                                                                                                                                          Y                                                       Y                                                   ]                                                                                                                                                                                                                                                                                          [                                                           ]                                                                   Y                                                               X                                                                                                  _                                                                           e                                                                                                                                                                                                                                                                             X                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                             X




                                                                                                                                                                                                                                                                                                                            U           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                           V                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                   V                                                                   W                                                                                                                                                                                                                                                                                                                   U                                           V


                                                                                                                                                                                                                                                                                                                                                                                                    X                                                                                                      q                                                                                                                                                                                         f                                                                                   \                                                                                                                                                      [                                                                                                                                                  Y                                                                       Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _                                                                                                                       a                                                                                                                                                                       ^                                               ^                                                                                       [                                                                                                                                                                                                                                          _                                                                                   ]                                                               [                                                       X                                                                               X                                   Z                                                                                                                                                                                                                                                                         [                                                                   X                                   ]                                                                                                                                                                  ^                                                                           f                                                                       ^                                                                                                          [                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                     X                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                              X                                                                                                                  




                                                                                                                                                                                                                                                                                                                            Y                                                                                                                                                                                            X                                       e                                                                                                               [                                                                                                                                                              ^                                                       ^                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                           U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                               V                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                   V
                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                          Z                                                                                                                                                                          _                                                                                                                                                  f                                                                                   ]                                                                                               X                                                                                                                                                                  Y                                                                                                                   [                                                                                                                                                                                                                                                  _                                                                       ]                                                                               [                                                                                   X                                                                                                                                                                                                                                                                                                      X                                           Z                                                                                                                                                                                                      Y                                                                                                                                                                                                                                        X                                               e                                                                                                       [                                                                                                                                  ^                                               ^                                                                                       f                                                                       ^                                                                                                                          [                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                   a                                                                                                                                               ^                                   ^                                                                   a                                                                                               \                                                                                               X                                                                                                                                                                                                                                     Y                                                       ]                                                                       f                                                                           f                                                                                   ^                                                                                                                                                                                                                                                                                                                         X                                                                              ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                            Y                                                                                                                                                                                            X                                       e                                                                                                               [                                                                                                                                                              ^                                                       ^                                                                                       f                                                                                   ^                                                                                                                      [                                                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                       \                                                                                                                                      f                                                                                                                                                                  \                                                           X                                                               




                                                   n                                                                                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W                                                                                                                                                                                                                   V                                                                               U                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                           U                                               V                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                               V                                                           `


                                                                                                                                     X                                                                                                                    Y                       Z                                                                          ^                                   ^                                                                           [                                                               ^                                                                                                                  Y                                                                                                                                          ^                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          X                                                                                                                                      \                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                      X                                                                                                                                                      f                                                                   ^                                                                                                  [                                                                                                                                  _                                                                                                                                                                                                                                                                                                                                                                                                              Y                                                                                                                                                                                                                                            X                                           e                                                                                                               [                                                                                                                                          ^                       ^                                                                                                                                                                                                                                                                                 ^                                               ^                                                                           [                                                   Z                                                                                                                                              [                                                               q                                                               Y                                                                                                                                                                                                                  d                                                       Y                                                                                                                          \                                               c                                                                                                  X                                                                                                                                      Y




                                                                                                                                                                                                                                                                                W                                                                                               V                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U


                                                                                                                                   Y                   Y                                                          Y                                   Y                                                                                                                                                                                      X                                                   Y                                                                                                                                                                                                                                                      _                                                                                                                                       \                                                                                                                              c                                                                                                                                                                                                              a                                                                                                                       Y                                                                                                   a                                                                                                                                                                       ^                                                   ^                                                                                       d                                                                                                                                                                                              _                                                                                                                                                                                  [                                                               ]                                                                                                                                                                                                                                                                                                                                      X                                                                                              _                                                                                                                                                                                                                                                                                                                                          X                                   Z                                                                                                                                                                                                                                                                             d                                                                   Y                                                                                                                          \                                                   c                                                                                                                                      X                                                                                                                                                                                                                                              ^                                                                                                                                                                                                                                                                                        A                                                                                                                                                                                                                                                         ]                                                                                                                   \                                                                                      _                                                                                                           Y                                                                                                                                                                                    X                       e                                                   [                                                  ^           ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                    [                               Z                                                      [                                       q                                   Y                                                                          \                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                   V                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                       U                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                                                                         c                                                                                                                                          \                                           e                                                                                                                                                                                                                                                                                                                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y                                                                                                                                                                                                                                                                    X                                                   e                                                                                                                               [                                                                                                                                                  ^                                           ^                                                                                   Y                                                           Z                                                                                                                                          ^                                               ^                                                               d                                                                                                                                                                                  _                                                                                                                               \                                                                                                                              [                                                           X                                                       ^                                                   e                                                                                                                                                                              d                                                                   Y                                                                                                                          \                                                       c                                                                                                                              _                                                                                                           d                                                                       e                                                                                                       Y                                                   a                                                                                                                                                                  \                                                                                                                                                                   Y                                                           X                                                                                                                                                                                                                                                                                   X                                                                                       ^                                                                                                                             Y                                   X




                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                           U                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                   U                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                           U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                   U                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

                                                                                                                                                                                                                                                                                                                            X           a                                                                                                                                   [                                                                                                                                                                                                                                                                                                                                                                                                                                         c                                                                                                                                                          \                                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ]                                                                                   X                                                                                                                                                              f                                                                                                                                                                      \                                                                                                                                                                      _                                                                                                                                                                                                                                                                         Z                                                                                                                                                                                                                                                                                                                      X                                                                                                          \                                                           c                                                                                                                                          ^                                               Y                                                                                                                                                                                                                                                             X                                   Z                                                                                                                                                                          [                                                       Z                                                                                                                          [                                                                       q                                                           Y                                                                                       a                                                                                                                                                           X                                   Z                                                                                                                                                                                                                                   X                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                       X           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                   V                                                           W


                                                                                                                                                                                                                                                                                                                            f                                                                                      \                                                                                                                                                                  _                                                                                                                           Y                                                               Z                                                                                                                                                                                      ]                                                                               ^                                                       _                                                                                                                       c                                                                                                                                                          \                                                       e                                                                                                                                                                                                                                                                                                         ]                                                                                   [                                                                           Z                                                                                                                                                                                                              d                                                                               Y                                                                                                                                  \                                               c                                                                                                                              X                                                                                                                                                                                                                                                  Y                                                                                                   Y                                                               Z                                                                                                                                                      ^                                               ^                                                                           d                                                                                                                                                                          _                                                                                                                                                  [                                                                           ]                                                                                                                                                                                                                                                                                                      X                                                                                                          _                                                                                                                                                                                                                                                                                              X                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                               V                                                                               W


                                                                                                                                                                                                                                                                                                                                                                                       d                                                                   Y                                                                                                                          \                                                       c                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g                                                                                                                                                                                                                                         \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j                                                                                                                                                                                                                                             Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                              Y                                                   Z                                                                                                                                              ]                                                                               ^                                       _                                                                                                           d                                                                                                                                                                                                                                         d                                                                       Y                                                                                                          \                                       c                                                                                                                                          _                                                                                                                                                                                                                                                 \                                                                               X                                       Z                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U                                               V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                          ^                           ^                                                                                                                      a                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                               W                                                                                                                                                                           V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A                                                                                                                                                                                                      Y                                                               f                                                                                                                                                                                                                                                      Y                                                                                                                   c                                                                                                                                                                                              X                                                                                                                                                                          c                                                                                                                                                              \                                               d                                                                                                                                                              ^                                                                                       [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _                                                                           Y                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                       V


                                                                                                                                                                                                                                                                                                                            d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                           ]                                                                       ^                                           X                                                       e                                                                                                                                                                                                                                                                                                   d                                                                               \                                                                                                                                                                                                         X                                           Z                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l                                                                                                                             






                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EXHIBIT "A"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SDSO 000488
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        17cv1154-LAB(AGS)
        Case 3:17-cv-01154-LAB-AGS Document 49-4 Filed 10/08/18 PageID.710 Page 4 of 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                           U                                                                                           U                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                           U                                                                                                                   U                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                               U


                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c                                                                                                                                                   _                                                                                                                                                                                                                                              [                                                                                                                                                                                                                                                                                                                                                                                                c                                                                                                                                                                                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                             \                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                              X                                               Z                                                                                                                                                                                      \                                                                                                       [                                                                                                                                                                                                                                                              _                                                                                                                                               X                                                                                                                                                                                                                                                                                                                                                      X                                   Z                                                                                                                                      X                                                                                                                                                                                                                                                                                                      e                                                                                                                       \                                                                                                                                                                                                                             ]                                                                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                                                           [                                                                                                                              ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                   U                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X                                                   X                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                        _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E                                                                               J                                                                                       M                                                                                   F                                           R                                                   E                                                                       D                                                                                                                       D                                                                           I                                                                       C                                                                                           M                                                                                                   Q                                                       L                                                                                                                                                                                                                          E                                                                                                                       K                                                                       C                                                                                                                                                                          O                                                                                               R                                                                                                                                                  N                                                                                               O                                                                                           F                                                                                           C                                                                                               G                                                                                                               F                                                           I                                                                                   E                                                                                                                           R                                                           O                                                                                                                                                                                                                              N                                                                               F                                                               E                                                                                                   T                                                   D                                                                                               J                                                                       I                                                                           P                                                                                                       D                                                   R                                                   K                                                               N                                                               Q                                                                                       K                                                                                   C                                                                                   O                                                                               L                                                                           R                                   F                                                   R                                   C                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                          E                                                                   L                                                   R                           K                                           N                                               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                       U                                                                                                           U                                                                                                                                                                                                                                               U                                               W                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                   V                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                           U                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                       U                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y                                                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                                                                       Y                                                                       X                                                                                                   d                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                                                                         _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _                                                                                                                                                                                                                              X                                                                                                                                      ^                                                   e                                                                                                                                                                                                                                                                                                      X                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                                                                                                        Z                                                                                                                   d                                                                                                                               X                                                   Y                                                                                                                                                                                                                                                                  e                                                                                                                       Y                                                                                                                                                                                                                                                                                                      Y                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                               `                                                                                                       U                                       V                                                                                                                                                                                                                                                                                                                                                                                           U                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                   U                                                                                                                           W


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _                                                                                                                                           [                                                                                                                                      ^                                                                                               _                                                                                                                                                   Y                                                       X                                           \                                                                                                                                                          Y                                                                           Y                                                                                                                                                                                                                                                                                                           [                                                               ^                                               ]                                                                                   _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        X                                                                                                                              X                                                                                                                                                  _                                                                                                                                   f                                                                                                   Y                                                               e                                                                                       [                                                                                   Z                                                                                                                                                                                              Y                                                                                                                                   Y                                                                                                                                                                                                                                                      _                                                                                                                                                                                                             \                                                                                                                                                                                                                                                                                                     X                                                                                                          X                                                                                                                  _                                                                                                                       _                                                                                                                                                                  ^                                                                                                                   \                                                                                                           ]                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J                                                                                               I                                                                                       P                                                                       D                                                                   R                                               K                                                                               R                                                       N                                                                               O                                                                                                                           D                                                                           I                                                                                               N                                                                           Q                                                           Q                                                                                                                                                                                      E                                                                                                       K                                                                           C                                                                                   O                                                                                               F                                                       N                                                                                           K                                                                                       F                                                                   E                                                                                   L                                                                                                                                   G                                               C                                                                                                               H                                                                                                   N                                                                               O                                                                                                                                       C                                                                                           J                                                                                       R                                               O                                                                                                           R                                               C                                                                                                   O                                                                                                                   N                                                                   O                                                                                   P                                                                                                   F                               R                                                                                                                                                              E                                                                                                                   F                                                       I                                                                           E                                                                                                                       R                               O                                                                                                                                                                                                                          N                                                                                   F                                   E                                                                                                       T                               D                                                                                                                           D                                                   F                                       N                                                   F                           M                                                   D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V                                                                                                                                                               U                                                                                                   U                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \                                                                                                       [                                                                                                                                                                                                                                                          _                                                                                                                                       X                                                                                                                                                                                                                                                                                                                              a                                                                                                                                                                                                                          \                                                           \                                                                                                                                                                                                                              X                                               Y                                                                                                                                                                                                                                                                                                                                                                                                                         c                                                                                                                                                                                                              ^                                               ]                                                                                                                                                              X                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                           V                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                       U                                                           V                                                                                                                                                                                                                                                                                                                                       W                                                                                                                               U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                               V                                                                                                                               U                           V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                    l                                                                                                                                                                                                                                                                                                                                                                                                                                                                [                                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                              X                                                                                                                                                              Y                                                               Z                                                                                                                                                                  ^                                                       ^                                                                                           Z                                                                                                                                                              c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                       [                                                                                                                                                              ^                                                                                                                                                                                                              Y                                                                               Y                                                                                                                                              Y                                                                   Y                                                                                                                                                                                                                                                                                                                                                                                                          X                                                                                               a                                                                                                                                                                               X                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ]                                                                           X                                                                                                                                  Y                                                                                                                                                                                                                                                                                 f                                                                               ^                                                                                                                              [                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                       X                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                           V                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                                                                                                                        X                   Z                                                                                                                                                                                      Y                                                                                                                                                                                                                                                    X                                           e                                                                                                                                           [                                                                                                                                                                      ^                                       ^                                                                                                                                  n                                                                                                                                                                                                                                              _                                                                                                                                   [                                                                                                                                                                                  ^                                                                                   Y                                                                               X                                                                                                                                                                                                                                                                        Y                                                               Z                                                                                                                                                                                          ^                                               ^                                                                                                                                                                                                                          d                                                                                           Y                                                                                                                                              \                                                           c                                                                                                                                                                                                                              X                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                         c                                                                                                                                                                      \                                                   e                                                                                                                                                                                                                                          Z                                                                                                                                                                      ]                                                                           \                                               Y                                                                                                                                                                                              \                                                                                                           a                                                                                                                                   Z                                                                                                                                                                                                                                                                                                 c                                                                                                  \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                           V                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                               U                                                           V                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                               W


                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                               ^                                                                                                                                                                                                               [                                                                                                                              ^                                       ^                                               e                                                                                                                                                                                                                                                                                           _                                                                                                                               [                                                                                                                                                      X                                                                                                                                          _                                                                                                                                                                                                                                                                                                                                 ]                                                                                   [                                                                                               Z                                                                                                                                                                                                          d                                                                                   Y                                                                                                                                          \                                                                   c                                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                      Y                                                                                                                   Y                                                                               Z                                                                                                                                                              ^                                                       ^                                                                                               d                                                                                                                                                                                                                      _                                                                                                                                                                                                  [                                                                                       ]                                                                                                                                                                                                                                                                                                                                                                          X                                                                                                                  _                                                                                                                                                                                                                                                                                                                          X                                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d                                                                               Y                                                                                                                      \                                                   c                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                   V                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                       U                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                           V                                                                                                                                                                   U                                                           V
                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                      ^                                                                                               Z                                                                                                                                                                                                                                                 ^                                           X                                               Z                                                                                                                                                                                                                          c                                                                                                                                                      ^                                                       ]                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ]                                                                                   Y                                                                           X                                                                                                                                                                                                                  [                                                                                               [                                                                               ]                                                                               \                                                                                                           a                                                                                                                                                                                                       X                                           Z                                                                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                          Z                                                                                                                                                                                          ]                                                                           \                                                       Y                                                                                                                                                                                                                                                                                     f                                                                                   ^                                                                                                  [                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                                                                                                       X                                                               Z                                                                                                                                                                                                          Y                                                                                                                                                                                X                                   e




                                                                                                                                                                                                                                                                                                                                                                                                                                        K                                               E                                                                           Q                                   Q                                                                           F                                           C                                                                                                                   L                                                                       E                                                                                       F                                                   E                                                                                   H                                                                                                                                                                                      R                                                   O                                                                                   E                                                                                                                               F                                                       I                                                                           E                                                                                                                               R                                                       O                                                                                                                                                                                                                                              N                                                                       F                                                       E                                                                               T                                   D                                                                                                                   O                                                                                   E                                                                                           E                                                                                       L                                                                                                                                                                   G                                                           C                                                                           H                                                                                                                                                                                                                                                                              E                                                                       O                                                                                               F                                               N                                                                               Q                                                                                           I                                                                                           E                                                                               N                                                                                           Q                                                       F                                                   I                                                                                                                       D                                                       E                                                               H                                                                                                                                                          R                                           K                                                                           E                                                       D                                                                                                       N                                                                                   O                                                                                   L                                                                                                           F                                                   I                                                                               E                                                                           R                                               H                                                                                               D                                                                               M                                                                                       R                                                       F                                           N                                                                                                                          R                               Q                               R                       F                           P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            V                                                                                                                                               U                                                                                                                                               V                                                                                                                           U                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                               V                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                               U


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \                                                                           \                                                                                                          X                                                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              X                                                   Z                                                                                                                                                                                                              Y                                                                                                                                                                                                                                                                                                            X                                                           e                                                                                                                               [                                                                                                                                                  ^                                       ^                                                                                                                                                                                                                                                                                                                 Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                      Y                                                                           Z                                                                                                                                                                  ^                                       ^                                                                                                           d                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                                                                                                                   [                                                                                                                                                      ^                                       ^                                   e                                                                                                                                                                                                          Y                                                           Y                                                                                                                              Y                                                                   Y                                                                                                                                          _                                                                                                                                                                                                                                                                                 \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                   U                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                               V                                                                                                           U                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                                  X                                                                                                                                                                                      X                                                                                                                                                                                                                                                                                                                                                                                                 c                                                                                                                                                          \                                                           e                                                                                                                           l                                                                                                                                                                                                                              Z                                                                                                                                                                                      ]                                                                                                   \                                                   Y                                                                                                                                                                                                                                                             X                                                                                                              \                                                                                                   X                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                  X                                                                                                                                                                              ^                                                                                                                                                                                          Y                                                                       Y                                                                                                                                                          Y                                                           Y                                                                                                                                                                                                                                                                                                                                                                                                          X                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                       W                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                       V                                                                                                       W


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     c                                                                                                                                          \                                           e                                                                                                                                                                                                                                                                                                                                         Z                                                                                           X                                                                                       Z                                                                                                                                                                      ]                                                                                   \                                                                   Y                                                                                                                                                       X                                           Z                                                                                                                                                                                                                                              a                                                                                                                                                                                                      X                                           [                                                                               Z                                                                                                                           [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _                                                                                                                                                                              \                                                                                                                                                                                          \                                                                                                                       _                                                                                                                                                                  Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                       ^                                                   ^                                                                                                                                                      c                                                                                                                                      ^                                           ]                                                                                                                                                                          X                                                                                                                                                  X                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                    \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                               U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                       U                                                                                                                                                   V                                                                                                               U                                                   V


                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                                                                                                                                                      X                                                                                                                                                               ]                                                                                                                                                              _                                                                                                                                           \                                                                                                                                      X                                                                                                                                                                                                      X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Y                                                                                                                                                                                                                                                                        X                                               e                                                                                                                               [                                                                                                                                                                              ^                                               ^                                                                               




                                                                                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A                                                                                                                                                                                                                                  n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                               U                                           V                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                               V                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                           U                               W


                                                                                                                                                                                                         f                                           ]                                                                   X                                                                                                                          Y                                                                                                                                                              \                                                                                                                                                  \                                                                                                                      Y                                                                       f                                                                                                                                                                                                                                                                              Y                                                                                                           d                                                                                       ^                                                                                                                                                                                                                                                                                                                    \                                                                                                                   f                                                                                                   \                                                                                                                                                          c                                                                                                                           _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ^                                           Y                                                                                                                       _                                                                                   ]                                                                                                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 \                                                                                                                                                                                                                                                                                                              ^                                                                                                                                                                                                                                                                                                                                                                                 ^                                                                           X                                                                                                                                                                                                                                                                                          Y                                                                                                                                                                                                                                                                                         Z                                                                                                                                                                                                      _                                                                                                                                                                          f                                                                                       ]                                                                                   X                                           e




                                                                                                                                                                                                                                                                                U                                                                                               U                                       V                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                       U                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                           V                                                                           W                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                   V                                                                                                                                                                                           U


                                                                                                                    f                           \                                                                      c                                                                                               _                                                                                                                                                                                                                                                                          X                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^                                                                                                                                                                                                                       ]                                                                                       Y                                                                       X                                                                                                                                                                                                                                                          Y                                                                               ]                                                                                                   \                                                                                                                                                                                          X                                           Z                                                                                                                                                              \                                                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                                                                                      Y                                                                                               X                                                           Z                                                                                                                                                                              X                                                                           X                                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                       ]                                                                                   Y                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                         ^                                                                                               [                                                                       X




                                                                                                                    U           V                           r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                       V


                                                                                                                                                                                                ]                                           \                                                   e                                                                                   X                                                                                                                                      Y                                                                                                                          ^                                                                                                                                                                                                         \                                                                                                           [                                                                                                                                                              ]                                                                                           Y                                                                                                                                                                                  _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                                                                      X                                       Z                                                                                                                                                                                                      [                                                                                                                                                              ^                                                               ^                                                                                                                                                           Y                                                                                           ]                                                                                   [                                                                       Z                                                                                                                                                                                                                                  Y                                                                                                                       f                                                                                               ^                                                                                                                              Y                                                                       X                                                                                           [                                                                                                                                           ]                                                                                           X                                                                                                                                                                                                                  Y                                                                                               ^                                                           Y                                                                                                                                                                                                                                                                                                         ^                                       ^                                                                                                                                                                                                                                                                                                                                                                   \                                                                                                                                                                                                                                                                              Y                                                                                                                                                                                                  \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                           V


                                                                                                                    \                                                                                 ]                                       Y                                                                                                              ^                               Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ^                                           Y                                                                                                                               a                                                                                                                                                                                       ^                                   ^                                                                                       d                                                                                                                                                                                                                              _                                                                                                                                                              [                                                                                       ]                                                                                                                                                                                                                                                                                                                                                                                                                          X                                                                                                              _                                                                                                                                                                                                                                                                                                                                                                          X                                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                                                                                             d                                                                                           Y                                                                                                                                                              \                                                               c                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                           U                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                           U                                               V                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U


                                                            h                                                                                                                                             f                                           ]                                                                   X                                                                                                                          Y                                                                                               Y                                                       Z                                                                                                                              ^                                                   ^                                                                                                                                                                                                                                                                                                                                                                                   \                                                                                               a                                                                                                                                                                                                  X                                                                                                                                          \                                                                                                                                                                      X                                                                                                           ^                                                                                                                                                                                                                             Y                                                       X                                                                                           Z                                                                                                                                                                      ]                                                                                       \                                                       ^                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                  _                                                                                                   _                                                                                                                                               X                                                                                                                                                                                                                                                                                                                                  X                                                                                                                                                                                              f                                                                                           \                                                                                                                                                                          c                                                                                                                       _                                                                                                                                                                                                                                                                                                                                                                                                  X                                                               ]                                                                               f                                                                                                                                                                                                                                                                                                          \                                                                                                                                                                                                     ]                                                                                                                                                                  Y                                                                           X                                                                                           a                                                                                                                               Z                                                                                                       ^                           




                                                                                                                                                                                                                                    U                                   V                                                           W                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                               W


                                                                                                                    X           Z                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                                          Y                                                                                                                                                                  a                                                                                                                                                                                                              q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ^                                               ^                                                                                                                                                                                                                                                                                                                                                                                                       \                                                                                                                                                                                                                                                                                      Y                                                                                                                                                                                      \                                                                                                       \                                                                                                                                                                                                                 ]                                                                                                       Y                                                                                                                                                                      ^                                       Y                                                                                                                                                                                                                                                                                                                                             a                                                                                                                                                                                                              X                                                                                                                              \                                                                                                           a                                                                                                                                                                                               ^                                                       ^                                                                                       d                                                                                                                                                                              _                                                                                                                                                                                  [                                                                       ]                                                                                                                                                                                                                                                                                                                                                                              X                                                                                                          _                                                                                                                                                                                                                                                                                                                                          X                                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                               V


                                                                                                                                                               d                                               Y                                                                                              \                                   c                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                                                                               Y                                                                                                                                                                                                                                                                                                                                  X                                               Z                                                                                                                                                                                                          [                                                                                       Z                                                                                                                                                                              [                                                                                       q                                                                                                                               d                                                                                                                                                                                                                                                                                                                                    Y                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                       V                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                   V                                                                                                                                                                                                                               U


                                                                                                                                                              ^                           ^                                                                                                                                                                                                                _                                                                                                                                                                                                                                                  _                                                                                                           a                                                                                                                                                                                                  X                                                                                                                                      \                                                                                                       Y                                                                                                                                  \                                                               c                                                                                                                                                                      _                                                                                                                               X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                              Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Y                                                                                                                                                                                                                                                                                                        X                                               e                                                                                                                                                   [                                                                                                                                              ^                                                           ^                                                                                               Y                                                                       Z                                                                                                                                                                              ^                                               ^                                                                                                       d                                                                                                                                                                                                              Y                                                                                                                  \                                                                               c                                                                                                                                                      _                                                                                                                                                                                                                                                                                           _                                                                                                                               Y                                                       f                                                                                                                                                                          Y                                                                                                                                          d                                                                                       ^                                                       




                                                                                                                                                                                    V                                                                                                                                       U                                       V


                                                                                                                    [                                                                                                          X                                                                                                                                                                                                                                         \                                                   Y                                                                           




                                                          A                              n                                                                                                                                                                                                                                                                                                       A                                                                                                                                                                                          n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                    V                                                                                                                                                                                                       U                                                                                                                                                                                                       U                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                   U                                               V                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                                           U                                                               V                                                                                                                       U                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   `


                                                                                                                                                                                                  \                                                                              c                                                                                                                                                              a                                                                                                                                                                                                                                                                                                                              a                                                                                                               Z                                                                                                                                                                              X                                                       Z                                                                                                                                                          \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                  Y                                                               Z                                                                                                                                                      ^                                       ^                                                                                                   d                                                                                                                                                                                                                                  \                                                                                                                                                                                                                                                                                                                                                                                                             c                                                                                                                                                                                  _                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                         \                                                                                                               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y                                                                                                                                                                                                                                                                    X                                           e                                                                                                                   [                                                                                                                                                              ^                                                           ^                                                                                                                                   X                                                   Z                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                   W                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U


                                                                                                                    a                                                                                      X                   [                                                           Z                                                                                       [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                                                                                              \                                                                                                   a                                                                                                                                                                       ^                                               ^                                                                                               [                                                                                                                                                                                                                                                      Y                                                                   ]                                                                                                           ^                                                           X                                                                                   a                                                                                                                                                                           X                                                       Z                                                                                                                                                                                                                                                                                                                                              N                                                                                           M                                                                                                       F                                                   I                                                                                                   C                                                                                       H                                                               R                                                                                                                                          E                                                                                       L                                                                                                                   S                                                                                                                           I                                                                                       E                                                                       H                                                           R                                                   G                                                               G                                                                               T                                                   D                                                                                                                                                                                                                                                                                                                                                                                                  X                                                                                                                      ^                                                                           Z                                                                                                                                                                                                                                         ^                                       X                                                   Z                                                                                                               f                                                                                   \                                                                                                                                          c                                                                                                                                       _                                                                                                                                                                              \                                                                                           X                               




                                                                                                                                                                                                                                                                                                        W                                                                                                   U                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                   V                                                                                               W                                                                                                                                                                                                                                                                                                                                                               `                                                                                   U                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               `                                                                           U                                                                                                                                                                                                                           U


                                                                                                                    _                                                              X                                                                  \                                                                                                                                                                                                                                                                                                                                                              a                                                                                                   Z                                                                                                                                              X                                       Z                                                                                                                                                                                      \                                                                                                       X                                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                                                                                                                                                                                                                             \                                                                                                                                                                                                                                                                                                                                                         c                                                                                                                                                                                          _                                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                          X                                                           Z                                                                                                                                                                                                              Y                                                                                                                                                                                                                                                                                                X                                                   e                                                                                                                                                           [                                                                                                                                              ^                                                   ^                                                                                                                                                                               Y                                                                                                   ^                                                                                               q                                                                                                                                      ^                                               e                                                                                                                               X                                                                                                                                                                      f                                                                                                                                                                      Y                                                                                                                                                                                                                                                                                                                         X                                               Z                                                                           \                                                                                                                                                 X                                               X                                   




                                                                                                                                                U                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                       U                                               V                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V


                                                                                                                    Z                                                                                                                       Y                                                                                                          ^                                                                                                 Z                                                                                                                                                      \                                               Y                                                                                                                          ^                                                                                                                                                                                                                                     \                                                                                                                                                                                                  X                                           Z                                                                                                                                                              \                                                   Y                                                                                                                                                                                                                  k                                                                                                                                                                                                                              a                                                                                                                                                                                                                          c                                                                                                                                                          \                                                                                                                                       a                                                                                                                               Z                                                                                                                                                                                                                                                                                                                                                                  X                                               Z                                                                                                                                                                                                              Y                                                                                                                                                                                                                                                                                            X                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       X                                                                                                                                                              a                                                                                                                                                                              ]                                                                                                       ^                                           _                                                                                                               d                                                                                                                                                                                                      X                                   Z                                                                                                       \                                                                                                                                                                                                         X                                                                                                                                                                                                                                                             _                                                                           d                                                       e




                                                                                                                                                                                    V                                                                               U                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                       U                                                                                                                                                   V                                                                                   `                                                                                                                                                                                                                                                                                                                                                   U                                                       V                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                               W                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W


                                                                                                                    [                                                                                                          X                                                                                                                                           ]                                                                                                          _                                                                                                                       \                                                                                                          X                                                                                                                                                                                      X                                                                                                                                                                                                                                                                                                                                                                                          X                                           Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                  Y                                                           Z                                                                                                                                                                  ^                                               ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _                                                                                                                                                                                                              X                                                                                                                                      ^                                                           e                                                                                                                               d                                                                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                             c                                                                                                                                                              _                                                                                                                                                                              \                                                                                                                                                                                                                                                                                                      X                                           Z                                                                                                                                                                                                          Y                                                                                                                                                                                                                                                                    X                                           e                                                                                                                                       [                                                                                                                                                              ^                                           ^                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                                                                                               W                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                           U                                               V                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                   V                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                           V


                                                                                                                                                                                                                                              a                                                                                                                                                          X                                   [                                               Z                                                                                                                       [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                                                                              \                                                                                               \                                                                                                                                                                                                                                                                                                                                                                     c                                                                                                                                                                                          Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y                                                                                                                                                                                                                                                                                                    X                                               e                                                                                                                                   [                                                                                                                                                                                      ^                                                   ^                                                                           ]                                                                                                                                                       _                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   X                                                                                           [                                                                                                           \                                                                       [                                                                   ]                                                                                                                                                                                                                                               Y                                                           X                                                                                                                                                      [                                                                                          Y




                                                                                                                                            V                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                   V                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                   o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                           `


                                                                                                                                                                                   _                                                                       a                                                                                                                               X                                       Z                                                                                                                                      ]                                                                       X                                                                                   [                                                                                                                                                                                                                                      Y                                                                       ]                                                                                           ^                                               X                                                                                                                          X                                                                                                                                                                                                                                                                                                                                  a                                                                                                                                                                   X                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                 ]                                                                               X                                       Z                                                                                                                                                                              \                                                                                                                                                                                                                                                                                                                                  _                                                                                                                                                                                                                                          Z                                                                                                                                                                                  \                                                                                                                                                                                                                                 p                                   Y                                                                                                                                                                                                                                                                                                                                                                                                                                                  X                                                                                                                                          ^                                                                       Z                                                                                                                                                                                                                                             ^                               X                                                   Z                                                                                                       f                                                                                   \                                                                                                                                              c                                                                                                                       _                                                                                                                                                          \                                                                                                                                                   X                                               Z                                                                                                                                                                                                                      a                                                                                                                                                                              X                                   [                                                   Z




                                                                                                                                                                                    W                                                                               W                                                                                                                                                           V                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                   V                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                       U                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                               V                                                                                                                                                                                               V                                                                                                                                   U                                               V                                                                                                                                                                           U                                                                                                                                                                               V


                                                                                                                    [                                                                                                                                                                                                                                                                                                                                                                 _                                                                                                                                          \                                                                                                                                   Y                                                                                               \                                                                                                                                                                                                                                     ]                                                                                                                                               \                                                                                                                          _                                                                                                                                   X                                                                                                                                                                                      _                                                                                                                                                                                      [                                                                                   ]                                                                                                                                                                                                                                                                                                                                                                                                      X                                                                                   Z                                                                                                                                       Y                                                                                                                              Z                                                                                                                                                                                                                  \                                                                                                                                                                      [                                                                                       X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _                                                                                                                       \                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                             ^                                                                                                                                                                                                                                                                                                                                                                                                                                              n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     [                                                                                                                           _                                                                                                                                                                                      X




                                                                                                                    \                                              f                                                                                                      \                                       X                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     






                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EXHIBIT "A"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SDSO 000489
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            17cv1154-LAB(AGS)
    Case 3:17-cv-01154-LAB-AGS Document 49-4 Filed 10/08/18 PageID.711 Page 5 of 5
                                                                                                                                                                                                                                                                                                                                                                        U                           V                                       W                                                                                                                                                                                                                                           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W


                                                        h                                                                                                                                                                 X                               Z                                                                                                                                                                                                                                                                                                             X                                                                                                                                              Y                                                                       X                                                                                                                                      d                                                                                                                              \                                                                                                                                                                                                                                         c                                                                                                              _                                                                                                                      \                                                                                                                                                                                      X                   Z                                                                                                                      Y                                                                                                                                                        X                           e                                                                           [                                                                                          ^                           ^                                                                                                                             \                                                           X                                   Z                                                                                                  f                                                       ]                                   \                               f                                                                                          Y                                                                                                                                                                                                        \                                                                      ^                                                                                             Y                                                                                                                                         \                           




                                                                                                                                                            K                               M                                       D                                       F                           C                                           L                                       P                                                                                              F                           I                                                   E                                                                                                                                                                  N                                           F                                           K                                                   I                                                                                           K                                                   C                                                                                                                                                                                                                                             N                                   O                                                           L                                                               E                                                   H                                                                                                                                  R                           Q                               Q                                           K                                       C                                       O                                                               D                                       M                                               Q                               F                                                                                                                  R                           F                           I                                                                   S                                                   I                                                       E                                       H                                       R                       G                                   G                                           T                   D                                                                                                                              E                                       L                                                   R                           K                                           N                                   Q                                               J                                               E                                               H                   D                                           C                                               O                               O                                               E                                   Q                                                       N                                           O                                           L                                               N                                   H                           H               N                           O                                                                  E




                                                                                                                                                                                                                                                                                                                                                                            V                                                                                                                                                                                                                                                                                                                                                           U                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                               U                                   V                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                           U                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                           V


                                                                                                                                                                                                                      \                                                           X                           \                                                                                                  Y                                               f                                                                                                  \                                       X                                                                              X                                                                                                                                                                                                                                                                                                                                                        X                               Z                                                                                                                                                                                                                                                                                                                                                                             X                                                                                              X                                                                                                                                                                                                                                                                                                                                                                          \                                                                                                              \                                                                                                                                                                                          X                               e                                                               n                                                                                                                                              _                                                                           [                                                                  ^                                                                                                                                                                                                          X                                                          \                                                           g                                                                                                                                                  n                                                                                                                                           j                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                           U                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                       V                                                                               U                                                                                                                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A                                                                                                                                                                                 ]                                                                                                              Y                                           X                                                                                                                                                                 \                                                               m                                                           l                                                                                       k                                                                                                                                      ]                                                               \                                                                                                                                                                              X                                                                                                              X                                                                                                                                                                                          g                               n                                                                                   k                                                                                                                                                                                                     l                                               j                                                                                                                                                     \                                                                                                                                                                                                      _                                                                                                                                                                                                                                                X                               A                                                           n                                                                                                                                                                                                                                  [                                                           _                                                                                                                          X                                           \                                                          f                                                      \                               X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                                                                                                                                                   V


                                                                                                                                                                                                                                                                                                                                                                                                                            Y                                           Z                                                                                          ^                               ^                                                               d                                                                                                                                          [                                                                                                                                                                                                      f                                                               ^                                                                              X                                                                                  _                                                                               d                                                               e                                                                               Y                                               a                                                                                                                          \                                                                                               Y                                           X                                                                                                                                                                f                                                       \                                                                                                  \                                                           X                                                                                              X                       \                                                                                                                                  Y                                                                                                                         \                                           X                                                                                                                                                                                                                                                                                                                                              \                                                                                                                                                                                  n                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                           W                                                                                                                                               V                                                                                               U                           V                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                       U                           V                           W


                                                                                                                                                            l                                                                                                                                                                                                                                                              n                                                                                                                                      _                                                                                           [                                                                                                      ^                                                               Y                                           X                                                                                                                                                                                            Y                                                   Z                                                                                                  ^                                   ^                                                                                                                                                                                      X                                                                                          e                                                                                                                                                                                                                                                                                                                                       \                                                                                                                                                                                  n                                                                                                                                                                                                                                                                                             X                       Z                                                                                                                                                                                                                          f                                                                                                                  _                                                                                                                                                                                                  X                               \                                                                                                                  Y                                                                                                     \                                                                                                                                                     X                           Z                                                                                                                                                                                                                                 X                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U               V                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   `                                                                                       V                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                   W                                                                                               V
                                                                                                                                                            

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _                                                                                      f                                                                       ]                                                       X                           e                                                                                               a                                                                                                                   ^                                       ^                                                       X                                       \                                                                                                                                              Y                               f                                                                                                                                  \                           X                                                       X                           Z                                                                                                                                                                                                                                                                                                                             X                                                                                              X                                                                                                                                                                                                                                                                                                                                                          \                                                                                                                                                                                                  n                                                                                                                                                                                                                                                                              _                                                               \                                                                                                                 ]                                                                       \                                                                              _                                                   _                                                                                          [                                           ]                                                                                                                                                                              X               Y                                       X                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                                           W                                                                                                               U                           V                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U               V                                               W                                                                                                                                                                                                   `                                                                               V                                                               U                                                                                                                                                                                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                                                                                                            X                           Z                                                                                                                          f                                                   Y                                                   e                                                       [                                                   Z                                                                                                                                                  X                                       \                                                               Y                                           X                                                                                                                                                                                         Z                                                                                                                                      _                                                                                                          f                                               ]                                                   X                                   e                                                           a                                                                                               ^                           ^                                                       \                                                                                                                                                                                                                                                                                                     a                                                                                               X                           Z                                                                       X                               Z                                                                                                                  \                                                                      ^                                                                                             Y                                                                                      _                                                                                                                                                                                                                                                              X                                                                                                          ]                                                                                           X                                           ^                                                                                                  Y                                                                                                                                                                                           _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                                                       U                                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                       U                                                                                                                                                           V


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \                           _                                                                                                  \                                       ^                                   e                                                                               X                                           \                                                                                                                                                      Y                                                                                                                                 \                                                                                                                                                                                         Y                                                                                                      \                                       c                                                                           [                                                                                          Y                                                                                       Y                                                           [                                                                                                                                                                                  f                                                   ^                                                              X                                                                      _                                                                                                                                                                  _                                                                       X                       Z                                                                                                                              f                                       Y                                   e                                       [                                       Z                                                                                                                      X                       \                                                       Y                               X                                                                                                                                                                          _                                               ]                               X                               e                                                                   \                                                                          ^                                                                                 Y                                                              Y                                       X                       Z                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                               U


                                                                                                                                                                                                                                                                                                                                                                                                                            _                                                                                                  f                                               ]                                               X                                                   e                                                                                                                      \                                                                                                                                                                                                                                                             ]                                                                   \                           X                                   Z                                                                                                      \                                                               Y                                                   X                                                                                                                                  _                                           d                                                       e                                                                           _                                           ]                                       X                                                                                                          Y                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                                                                                                                                                   V                                                                                                                                                                                           U                                                                                       U                       V                                                                                                                                                                                                                                                                                                                                                                                                                   U                                           V                                                                                                                                                                                                                                       U                                                       U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                                                   U                           V                                                                                                                                                                                                                               V


                                                                                                                  X           e                   [                                                      ^                       ^                       Y                                                               Y                               Z                                                                              ^                               ^                                                           d                                                                                                                                  [                                                   ^                                                                                                                                                                                                                                                        _                                                                                                                                                                                                      _                                                                               _                                                                                   Y                                                                                                                                                                                                                     [                                           X                                                                          _                                                               ]                                       Y                                                                                                                                                                                                                                                                                        [                                                               ^                                                       X                       e                                                                                                                          f                                           f                                                       \                                                                              c                                                                                  _                                                               _                                                                       Y                                                                                                                                                                                         [                               X                                                                                                                      X                       Y                                                                                              \                                                           d                                   ^                                                                                                 [                               Z




                                                                                                                                U                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                               U


                                                        Y                                  ^           ]           X                                                                                                                                            X                                                                      \                                                                          c                                                                                                      \                           e                                                                                   ]                                                               Y                                                                                                                                                                                                                                             _                                                                                                                                      c                                                                                                                  \                                   e                                                                                   l                                                                                                                                          Z                                                                                                      ]                                               \                                       Y                                                           a                                                               Z                                                                                                                                                                                                                         [                                               [                                   ]                                                       f                                                                                                              _                                                               




                                                                    U                                                                                                                                                                                                                   U                               V                                                                                           V                                                                                                                                                                                                                                                                                                                                                   V


                                                                                 \                                      Y                                                                X                   e                                                                                                                                                                                                                                                      _                                                                                                                              \                                                                                              ]                                                                                                                       _                                                                                               Y                                                                                                                                                                                X                                   e                                                                               [                                                                                                          ^                       ^                                   Y




                                                                                                                                                                                                                                                                                                                                                            V                                           V                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                               U                   V                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                                                                           U                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                   U


                                                                                                                                                                                                                                            \                           Y                                                                                                                                                                                                                 ^                                                   \                                                                              Y                                                   f                                                                                                                                                                                  _                                                                                                                                                                                                                                              X                                                                                                                                                                                                                                                                    \                                                                                                                                                                                                                                                                                                         Y                                                                                                                                        X                               e                                                                               [                                                                              ^                           ^                                                       Y                                           Z                                                                                              ]                                       ^                               _                                                                       d                                                                                                                                                                     a                                                                                          \                                                                                                                                                                                                        X                       Z                                                                                                              X                                                                                                                                                         [                                               X                                   e                                                                                                                                                             X               Z                               




                                                                                                                                                                                        W                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                           U                               V                                                                                                                                                                                                                                                                   U                                                                               W                                                                                                                           V                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                           U                   V                                                                                                                                                                                                                                                                                           U


                                                                                                                                                            Y                                                                                                                                              q                                                                                                                                                                                             _                                                                               Y                                   Z                                                                                                                      ^                           ^                                                                   ]                                                           Y                                                                                                                                                                                             ]                                                           \                                       c                                                                                       c                                                                                                                                              \                                                                   d                                           \                                                                                                                             X               Z                                                                                                                                                                                                                                                                                                            ]                                                                       f                                                                                                                                                                                                                  X                                                           a                                                               Z                                                                                                                                                              Y                                       ]                                   f                                               f                                               \                                                                              Y                               Y                                                                                                                                                                              X                               Z                                                                                                                                                                 \                                                                                                                             \




                                                                                                                                                                                                                                                                                                                                                                                                                                U                               V                                                                                                                                                                                                                                                                                                                                                                                                               U                           V                                                                   W


                                                                                                                                                                                           c                                                                                  [                                           ]                                                                              X                                                                                                                                                                                                                                     X                                   Z                                                                                                                  \                                                                                                                                                                                                                                                                                                              X                                                                                  Y                                                       




                                                                                                                                                                                                                                                                        U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                               U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                           V                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                                                                                               U                           V                                                                                                                                                                                                       V


                                                        h                                                                                                                                                                                                                                    \                                                                                      Z                                                                                                  Y                                                                                                                                                                         \                                                                                                                                                                                                                                                      ]                                                           ^                       X                                                                                                              f                                                       ]                                                   \                                               f                                                                                                      Y                                                                                                                                                                                                                        X                                                                                                                                                  ]                                                                           Y                                               Z                                                                                      \                                                   Y                                           Z                                                                                          ^                   ^                                                           d                                                                                                                      ^                                                                      [                                                                                              X                                                      _                                                           a                                                                                               X                                   Z                                                                                                                                   X                                       a                                                                                                                                                          X                       e                                                       g                           l                                                                                              j                                                                                                                                                    X                                                                                                                                    ^       ^




                                                                                                                                                            Y                                                                                                                                    X                               e                                                           [                                                                                      ^                   ^                                   Y                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        






                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EXHIBIT "A"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SDSO 000490
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            17cv1154-LAB(AGS)
